Citation Nr: 0928674	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-35 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for dental trauma, to 
include loss of teeth.

2.  Entitlement to an increased disability rating for 
service-connected pes planus currently evaluated as 10 
percent disabling effective December 13, 2004.

3.  Entitlement to an increased disability rating for 
service-connected right shoulder disability to include 
residuals of repaired rotator cuff currently evaluated as 20 
percent disabling effective October 16, 2007.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The Veteran's December 2004 claim for service connection for 
bilateral flat feet was granted in a May 2005 rating 
decision, which evaluated the disability as 10 percent 
disabling effective December 13, 2004, the date VA received 
the Veteran's claim.  The Veteran disagreed and perfected an 
appeal.

The Veteran's December 2004 claim for service connection for 
a right shoulder condition was granted in a November 2005 
rating decision which evaluated the disability as 10 percent 
disabling effective December 13, 2004.  The Veteran disagreed 
and perfected an appeal.

The Veteran's August 2006 claim for entitlement to service 
connection for tooth loss due to trauma incurred during 
service was denied in a February 2007 rating decision.  The 
Veteran disagreed and perfected an appeal.

In June 2009, the Veteran and his representative presented 
evidence and testimony at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

The issue of entitlement to an increased disability rating 
for a service-connected right shoulder disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent evidence demonstrates 
that the Veteran's dental condition, including missing and 
non-restorable teeth, is not attributable to his period of 
active military service.

2.  The Veteran's pes planus is manifested by x-ray evidence 
of bilateral rigid pes planus and complaints of chronic pain 
with no relief from orthotics or special shoes.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a dental condition, 
including missing and non-restorable teeth, is not warranted. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381 
(2008).

2.  The criteria for an increased rating for bilateral pes 
planus are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for tooth loss.  He 
contends that he was injured in the mouth during a basketball 
game while serving on active duty and that it has resulted in 
the recent loss of a tooth.  The Veteran also contends that 
his service-connected pes planus disability is worse than VA 
recognizes and that he is entitled to a disability rating in 
excess of the currently assigned 10 percent disability 
rating.  

The Board will address preliminary matters and then render a 
decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

With regard to the Veteran's claim for entitlement to service 
connection for tooth loss due to dental trauma, the Board 
observes that the RO sent the Veteran a letter dated November 
2006 which informed the Veteran of the evidence needed to 
substantiate a claim for service connection.  Specifically, 
the letter informed the Veteran that the evidence must show a 
current condition, an injury or disease incurred during 
active duty service, and medical evidence of a nexus between 
the two. 

With regard to the Veteran's claim for entitlement to a 
disability rating in excess of 10 percent for service-
connected pes planus, the Board observes that the United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Moreover, since VA's notice criteria 
was satisfied because the RO granted the Veteran's claim for 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The Board observes that the Veteran has not contended, nor 
does the record indicate, that his claim has been prejudiced 
by a lack of notice.  See Goodwin supra at 137 [Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements].  In passing, the Board observes that the RO 
provided the Veteran with notice of the diagnostic code 
criteria which applies to his claim in a letter dated July 
2008, and further informed him of how VA uses that criteria 
to determine a disability rating and what evidence he could 
submit to show the functional impact the disability has had 
on his life.  The Veteran was also provided notice in letters 
dated November 2006 and July 2008 how VA determined a 
disability rating and an effective date.  These letters 
comply with the Court's requirement stated in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

All notices were prior to the date of the last adjudication 
of the Veteran's claims in March 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In letters dated January and April 2005 and November 2006 the 
Veteran was told that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records. 

The Board further finds that the duty to assist the Veteran 
has also been satisfied in this case.  The RO has obtained 
the Veteran's service treatment records, all pertinent VA 
medical records and all private medical records identified by 
the Veteran.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  In this case, the Veteran was provided 
examinations in April 2005, December 2007 and November 2008 
regarding his claim for entitlement to a disability rating in 
excess of 10 percent disabling for service-connected pes 
planus.  VA has further assisted the Veteran throughout the 
course of this appeal by providing him with statements of the 
case which informed him of the laws and regulations relevant 
to his claims.  

The Board notes that the record does not contain evidence 
that the Veteran received a dental examination.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.

In this case, as is more thoroughly explained below, the 
Board finds that there is no evidence that the Veteran's 
current dental condition is related to his service.  In 
essence, the Board was shown evidence of a missing front 
tooth at the hearing; thus, element (1) has been satisfied.  
The Veteran's service treatment records show that he received 
dental treatment as a result of trauma to the mouth he 
received while playing basketball during service; thus, 
element (2) has been satisfied.  With regard to element (3), 
based on the evidence of record, the Veteran apparently did 
not seek dental treatment after service until March 1994, 
and, according to his testimony at the hearing, he lost his 
tooth in about 2006.  See hearing transcript at page 14.  The 
only evidence that there is a connection between his in-
service event and his current lost tooth condition is the 
Veteran's own statement.  

The Board is cognizant that the Veteran's burden under 
McLendon is slight.  However, it remains the Veteran's burden 
to support his claim.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  In this case, there is no competent evidence 
whatsoever that the Veteran's current dental condition is a 
result of his in-service injury; the Board notes that the 
Veteran is not competent to render a medical nexus opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Moreover, as is explained in detail below, in the VA benefits 
system, dental disabilities are treated differently from 
medical disabilities. Generally, replaceable missing teeth 
will be considered service-connected solely for purposes of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of Chapter 17, Title 
38, United States Code. See also 38 C.F.R. § 3.381. In other 
words, in general, replaceable missing teeth are not 
considered a disability for purposes of compensation.

Based on the reasons stated above, the Board finds that the 
criteria of McLendon are not met; there is insufficient 
evidence that the Veteran's current condition is related to 
his in-service injury.  The Board further finds that the 
Veteran has been accorded ample opportunity to present 
medical evidence in support of his dental claim.  He has 
failed to do so.  The Court has held that "[t]he duty to 
assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991). As the Court has stated: "VA's . . 
. 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim." See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran 
presented testimony and evidence at a June 2009 video 
conference hearing before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for dental trauma, to 
include loss of teeth.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 
C.F.R., Chapter 17. See 38 C.F.R. § 3.381 (2008). In some 
cases dental disabilities are compensable for rating purposes 
under 38 C.F.R. § 4.150 (Schedule of ratings - dental and 
oral conditions), Diagnostic Codes 9900- 9916 (2008).

Outpatient dental treatment may be available to the veteran 
under the provisions of 38 C.F.R.. § 17.161 (2008), which 
sets forth several classes of eligibility therefor.

Analysis

The Veteran contends that his current dental condition was a 
result of an injury he received while he was playing 
basketball during active duty.  Essentially, he contends and 
the medical evidence shows that another player accidently hit 
the Veteran in the mouth with his elbow.  The injury resulted 
in treatment during service, including topical and local 
anesthesia to a broken top front tooth.  The Board notes that 
the Veteran does not contend that his condition was caused by 
loss of substance of body of maxilla or mandible, either 
trauma-induced or otherwise.

Based on the Board's own observations during the June 2009 
hearing, the evidence clearly demonstrates that Hickson 
element (1), proof of a current disability, is met.  With 
regard to element (2), the record includes evidence of in-
service treatment of an injury during service contained in 
the Veteran's service treatment records.  Essentially, the 
records establish the Veteran was seen on an emergency basis 
in December 1984 for injury to his top front teeth.  His 
treatment continued during January and February 1985, and a 
last examination was performed on July 2, 1985.  However, the 
injury and treatment do not support a conclusion that, for 
purposes of VA compensation, the Veteran suffered an injury 
that substantiates a compensable loss.

As noted above, in the VA benefits system, dental 
disabilities are treated differently from medical 
disabilities. Generally, as noted in the law and regulations 
cited above, replaceable missing teeth will be considered 
service- connected solely for purposes of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of Chapter 17, Title 38, 
United States Code. See also 38 C.F.R. § 3.381.  In other 
words, in general, replaceable missing teeth are not 
considered a disability for purposes of compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150 (2008), Diagnostic Codes 9900 through 9916.  
Specifically, under Diagnostic Code 9913 ("loss of teeth, due 
to loss of substance of body of maxilla or mandible without 
loss of continuity"), missing teeth may be compensable for 
disability rating purposes, but the Note immediately 
following Diagnostic Code criteria states that "these ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling." See 38 C.F.R. § 4.150, Diagnostic Code 
9913 (2008).  In this case, there is no contemporary evidence 
of record showing that the Veteran's loss of teeth were the 
result of the loss of substance of body of maxilla or 
mandible, either trauma-induced or otherwise. 

Instead, the Veteran complains that his missing front top 
tooth is the result of the 1984 accident because the tooth 
"fell out" more than 20 years later.  The Board finds that 
a preponderance of the competent evidence shows that the 
Veteran's loss was not due to bone loss due to trauma or 
disease.  Thus, the Veteran is not entitled to service 
connection for compensation purposes for loss of teeth.

With regard to element (3), the record contains no medical 
opinion regarding the etiology of the Veteran's loss of a 
tooth.  To the extent the Veteran's statements can be 
construed to be medical evidence of a nexus between his 
missing tooth and the 1984 injury during service, the Board 
has already found that he is not competent to render such an 
opinion and that his statements are not probative to support 
such a contention.  See Espiru supra.  With regard to chronic 
dental problems, the service treatment records contain an 
October 1996 report of medical examination and report of 
medical history.  Neither document lists any dental condition 
as a problem or concern.  There are no dental records for the 
period between the Veteran's discharge and his March 1994 
dental check-up.  In sum, the Board finds that the Veteran's 
statements of a chronic dental condition since service are 
not supported by contemporary medical records.  The Court has 
held that contemporaneous evidence has greater probative 
value than history as reported by the claimant. See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994). The Court has also held 
that the Board may consider whether a veteran's personal 
interest may affect the credibility of testimony. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  For the 
reasons stated above, the Board finds that the claim for 
service connection for compensation for purposes of loss of 
teeth also fails for insufficient evidence to satisfy Hickson 
element (3).

As noted above, a distinction is made between service 
connection of dental disabilities for treatment purposes and 
for compensation purposes.  A veteran may be entitled to 
service connection for certain dental conditions (including 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease) for the sole 
purposes of receiving VA outpatient dental services and 
treatment, if certain criteria are met.  In passing, the 
Board notes that a claim for service connection for a dental 
disorder is also considered to be a claim for VA outpatient 
dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993).  

As noted above, the criteria for whether a veteran is 
entitled to outpatient dental treatment is stated in 
38 C.F.R. § 17.161 (2008).  Preliminarily, the Board observes 
that the Veteran does not contend, and the record does not 
indicate, that he sustained traumatic injury in combat, nor 
does he contend that he was a prisoner of war.  Furthermore, 
the Board observes that all classes of eligible veterans 
described in section 17.161 require service connection for a 
dental disability.  The Board has just found the Veteran can 
not be service connected for a dental disability based on the 
current record.  Therefore, he does not meet any of the class 
criteria set out in 38 C.F.R. § 17.161, and he is not 
eligible for any outpatient dental treatment by VA.



Entitlement to an increased disability rating for service-
connected pes planus currently evaluated as 10 percent 
disabling effective December 13, 2004.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a),
4.1 (2008).

Specific rating criteria

Bilateral acquired flatfoot is rated as follows:

A 10 percent disability is assigned for moderate 
symptoms: weight-bearing line over or medial to great 
toe, inward bowing of the tendo-achillis, pain on 
manipulation and use of the feet.

A 30 percent disability rating is assigned for severe 
symptoms: objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities. 

A 50 percent disability rating is assigned for 
pronounced symptoms: marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).


Analysis

Assignment of diagnostic code

The Veteran's bilateral pes planus is currently rated 10 
percent disabling under Diagnostic Code 5276 [flatfoot, 
acquired].  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 5276 is deemed by the Board to be the most 
appropriate because it pertains specifically to the primary 
diagnosed disability in the Veteran's case (bilateral pes 
planus).  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the Veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
5276.

Schedular rating

An April 2005 VA examiner reported that the Veteran 
complained of bilateral foot pain, the left foot being worse 
than the right foot.  The Veteran stated that his feet do not 
hurt everyday and that he could stand for approximately 10 
minutes on a hard surface before he started to feel pain.  
The examiner found that the Veteran had "flexible pes planus 
deformity with collapse as he weightbears," and determined 
that x-ray evidence showed "no bony abnormalities of the 
feet."

An August 2006 x-ray report indicates bilateral pes planus 
and "calcaneal spur," with "mild hallux valgus and very 
minimal spurring at both first MP [metacarpal phalangeal] 
joint are also noted."  The August 2006 examiner noted that 
the Veteran complained that his feet hurt if "he stands or 
walks very long."  On examination, the examiner noted 
"weightbearing bilateral mild hallux valgus without 
bunions," "slight planter flexion of lesser toes, flexible 
and without corns or calluses," and a straight Achilles 
tendon on each foot.  An addendum states that "corrective 
devices not used and would not benefit a rigid flatfoot."  
The examiner further stated that no evidence of painful 
motion, pain on manipulation, abnormal weightbearing, edema, 
weakness, instability or tenderness was found.  

A September 2007 podiatry consult note indicates that the 
Veteran's neurovascular status was intact, and that 
"weightbearing reveals decreased medial arch bilaterally 
with talar head being prominent bilaterally."  The examiner 
also noted that "when the medial arch was supported with the 
subtalar joint placed in neutral, the [Veteran] relates that 
this was a much more comfortable position for his foot."  
The examiner stated that the Veteran was to receive custom 
orthotics.

A December 2007 podiatry consult note states that the Veteran 
said that the orthotics "do provide more support for his 
feet and do make them not as painful and tired at the end of 
the day," but that the Veteran continued to have discomfort.  
The examiner stated that the Veteran's job requires long 
hours of weightbearing activity on a concrete floor.  A plan 
was made to provide the Veteran with custom shoes.

A June 2008 orthopedics examiner noted that the Veteran 
stated that his orthotics do not really help him and he 
complained that his pain continued.  The examiner concluded 
that the Veteran presented with "clinical flat feet without 
radiological or clinical pathology that demands surgical 
intervention."  A July 2008 physical therapy consult note 
indicates that the Veteran complained of knee pain.  He was 
issued a cane.

A November 2008 VA examination report states that the Veteran 
complained of aching, swelling and painful feet.  The 
examiner noted he had no corns or calluses, and showed rigid 
and flat medial arches with or without weightbearing.  After 
examining the Veteran and seeing x-rays, the examiner found 
that the Veteran "was born with rigid flat feet," and that 
his "gait and stance were normal for pronated, rigid pes 
planus."  The examiner noted no evidence of pain on 
manipulation, painful motion, edema, weakness, instability or 
tenderness.  A VA radiologist noted that the when the 2008 x-
rays were compared with those from 2006 and 2007 
examinations, they showed "bilateral pes planus and plantar 
calcaneal spurring which is unchanged."

As noted above, in order for a higher disability rating to be 
warranted, the evidence must show objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  Here, the November 2008 
examiner stated that the Veteran's "gait and stance were 
normal for pronated, rigid pes planus."  Thus, there is 
evidence of pronation, and the Veteran has consistently 
complained of pain on use and indeed has sought orthotics and 
special shoes because of the pain he experienced.  However, 
none of the examiners noted pain on manipulation and no 
examiner found callosities of any kind.  

The Board further notes that the terms "moderate" and 
"severe" are not defined in VA regulations.  The Board 
observes in passing that "moderate" is defined as "of average 
or medium quality, amount, scope, range, etc." See Webster's 
New World Dictionary, Third College Edition (1988) 871, and 
"severe" is generally defined as "of a great degree: 
serious."  See Webster's Ninth New Collegiate Dictionary 
(1990) 1078.

The Veteran testified that after a normal day, his feet are 
swollen and painful.  See hearing transcript at page 21.  The 
Veteran also testified that he could stand for about 30 
minutes and that his feet swell "a lot of the time."  See 
hearing transcript at page 8.  While none of the examiners 
observed edema, they noted that the Veteran's condition was 
not likely to benefit from orthotics or special shoes.  

The Board notes that when there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
With that in consideration and after reviewing the entire 
record, the Board finds that the evidence supports a finding 
of a 30 percent disability rating under the criteria of 
Diagnostic Code 5276. 



DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because Diagnostic Code 5726 is not predicated on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected pes planus disability.  The medical 
evidence fails to demonstrate that the symptomatology of the 
Veteran's disability is of such an extent that application of 
the ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his pes planus disability.  In addition, 
although the Veteran has claimed he is not able to work at 
his old employment as an order puller in a warehouse, the 
evidence reveals the Veteran told the July 2008 physical 
therapist that he could no longer do the work "due to 
shoulder and knee pains."  





ORDER

Entitlement to service connection for a dental disorder to 
include non-restorable teeth is denied.

Entitlement to an increased disability rating of 30 percent 
for service-connected bilateral pes planus is warranted.  The 
claim is granted to that extent, subject to controlling 
regulations applicable to the payment of monetary benefits. 


REMAND

Entitlement to an increased disability rating for service-
connected right shoulder disability to include residuals of 
repaired rotator cuff currently evaluated as 20 percent 
disabling effective October 16, 2007.

The Veteran seeks a disability rating in excess of the 
currently assigned 20 percent disability rating for a 
service-connected right shoulder disability to include 
residuals of repaired rotator cuff.  He contended at the June 
2009 hearing that his condition has worsened.  See hearing 
transcript at page 12.  He also contends that his shoulder 
condition has resulted in pain which radiates to his neck.  
See hearing transcript at page 29.  He has complained that 
his scar from shoulder surgery is painful.  See hearing 
transcript at page 26.  He has testified that he sought and 
was denied benefits from Social Security Administration 
(SSA).  See hearing transcript at page 32.  He has testified 
that his shoulder disability prevents him from completing 
every day tasks.  See hearing transcript at pages 24-25.  
Finally, as noted above, he has stated that his shoulder 
disability prevents him from working at the type of 
employment he formally had.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Moreover, where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination].  

Moreover, the Court has recently held that when VA undertakes 
the effort to provide an examination, it must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Here, the Veteran has raised questions pertaining to the 
effect his shoulder disability and associated conditions have 
on his everyday life and his employment, and further states 
that his worsened condition has more of an effect than the 
evidence currently substantiates.  

The Veteran has also reported he sought SSA benefits.  There 
may be records held by that agency which may bear on the 
Veteran's shoulder condition.  Those records should be 
obtained.  Last, the record indicates that the Veteran was 
referred to vocational rehabilitation services for 
assessment.  Those records could bear on whether and what the 
Veteran could seek and follow in terms of employment.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran in 
writing and request that he provide or 
identify any records pertaining to his 
right shoulder disability which are not 
already of record.  VBA should also ask 
the Veteran to provide or identify records 
which may document the effect his service-
connected disabilities have had on his 
ability to follow or secure substantially 
gainful employment.  Any such records 
shall be associated with the Veteran's VA 
claims folder.

2.  VBA should seek records pertaining to 
the Veteran from SSA, and associate any 
such records with the Veteran's VA claims 
folder.

3.  VBA should obtain vocational-
rehabilitation records pertaining to the 
Veteran and associate any such records 
with the Veteran's VA claims folder.

4.  After completion of the foregoing, VBA 
should arrange for the Veteran to be 
examined by an appropriate physician who 
should review the Veteran's VA claims 
folder and who must describe the current 
nature and extent of the Veteran's right 
shoulder disability and any associated 
condition, including, but not limited to: 
the nature and size of any scars 
associated with surgery to the Veteran's 
right shoulder including whether they are 
painful on examination, stable or unstable 
or associated with underlying tissue; and, 
the nature of any nerve or muscular 
disorder associated with the Veteran's 
right shoulder, including neck pain.  Any 
diagnostic testing deemed necessary by the 
examiner should be conducted.  The 
examiner must also provide an opinion 
whether the cumulation of the Veteran's 
service-connected disabilities preclude 
him from following substantially gainful 
employment.  The examiner's opinion shall 
be supported by rationale included in the 
report.  The examiner's written report 
shall be associated with the Veteran's VA 
claims folder.

5.  After completion of the foregoing and 
any further development deemed necessary, 
VBA shall readjudicate the Veteran's claim 
for an increased disability rating for 
service-connected right shoulder 
disability to include residuals of 
repaired rotator cuff.  If the benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


